DETAILED ACTION
Status of Claims
Claims 1-2, 5-6, and 8-9 are currently under examination. Claim 1 is amended. Claims 4, 7, 10-14 and 17-24 are withdrawn from consideration. Claims 3 and 15-16 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Harry B. Shubin on 02/10/2022.
1.	(Currently Amended)	A catalyst comprising an amorphous support based on alumina, at least one C1-C4 dialkyl succinate, citric acid, phosphorus, acetic acid and a hydrodehydrogenating function comprising at least one element from group VIB and at least one element from group VIII of the Periodic Table, with the Raman spectrum of the catalyst comprising a band at 896 cm-1, characteristic of acetic acid and comprising bands at 990 cm-1, at 974 cm-1 or at both 990 cm-1 and 974 cm-1, characteristic of at least one Keggin heteropolyanion, the characteristic bands of said succinate and the principal characteristic bands of citric acid, 
	the catalyst being prepared from a precursor having:
	-          a molar ratio of dialkyl succinate to the at least one element from group VIB of the precursor in the range 0.15 to 2 mole/mole
	-          a molar ratio of citric acid to element(s) from group VIB of the precursor in the range 0.5 to 4 mole/mole
	-          a molar ratio of acetic acid to the element(s) from group VIB of the precursor in the range 0.5 to 5 mole/mole
	-          the molar ratio of citric acid + acetic acid to the element(s) from group VIB of the precursor in the range 1.0 to 6 mole/mole.
2.	(Currently Amended)	[[A]] The catalyst according to claim 1, in which the dialkyl succinate is dimethyl succinate and in which the Raman spectrum of the catalyst has principal bands at 990 cm-1, at 974 cm-1 or at both 990 cm-1 and 974 cm-1, characteristic of Keggin heteropolyanions, and at 853 cm-1, characteristic of dimethyl succinate and at 785 and 956 cm-1, characteristic of citric acid and at 896 cm-1, characteristic of acetic acid.
3.	(Canceled)
4.	(Currently Amended)	[[A]] The catalyst according to Claim 1, in which the dialkyl succinate is diethyl succinate, dibutyl succinate or diisopropyl succinate.
5.	(Currently Amended)	[[A]] The catalyst according to Claim 1, in which the support contains more than 25% by weight of alumina.
6.	(Currently Amended)	[[A]] The catalyst according to Claim 1, comprising a support constituted by alumina or constituted by silica-alumina.
7.	(Currently Amended)	[[A]] The catalyst according to Claim 1, also comprising boron and/or fluorine.
8.	(Currently Amended)	[[A]] The catalyst according to Claim 1, in which the hydrodehydrogenating function comprises molybdenum, nickel, cobalt or a mixture of any of these metals.
9.	(Currently Amended)	[[A]] The catalyst according to Claim 1, which is sulphurized.
10.	(Withdrawn – Currently Amended)	A process for preparing a catalyst according to Claim 1, said process comprising the following steps in succession:
a) preparing a catalytic precursor containing the elements of the hydrodehydrogenating function, and optionally phosphorus, said precursor having undergone a heat treatment;
b) at least one impregnation with an impregnation solution comprising at least one C1-C4 dialkyl succinate, citric acid and at least one compound of phosphorus, if the phosphorus has not been introduced in totality by impregnation in step a), and acetic acid;
c) maturation;
d) drying at a temperature of less than 200°C, without a subsequent calcining step,
in which the dialkyl succinate and citric acid are introduced into the impregnation solution of step b) in a quantity corresponding to a molar ratio of dialkyl succinate to the impregnated element(s) from group VIB of the catalytic precursor in the range 0.15 to 2 mole/mole, and in a molar ratio of citric acid to the impregnated element(s) from group VIB of the catalytic precursor in the range 0.5 to 4 mole/mole, the molar ratio of acetic acid to the impregnated element(s) from group VIB of the catalytic precursor is in the range 0.5 to 5 mole/mole, and the molar ratio of citric acid + acetic acid to the impregnated element(s) from group VIB of the catalytic precursor is in the range 1.0 to 6 mole/mole.
11.	(Withdrawn – Currently Amended)	[[A]] The process for preparing a catalyst according to Claim [[1]] 10, said process comprising the following steps in succession:
a) at least one impregnation of an amorphous support based on alumina with at least one solution containing the elements of the hydrodehydrogenating function, and optionally phosphorus; 
b) drying at a temperature below 180°C optionally followed by calcining at a temperature of at least 350°C; 
c) at least one impregnation with an impregnation solution comprising at least one C1-C4 dialkyl succinate, citric acid, at least one compound of phosphorus, if the phosphorus has not been introduced in its entirety in a), and acetic acid;
d) 
e) 
in which the dialkyl succinate and citric acid are introduced into the impregnation solution of 0.5 to 4 mole/mole, the molar ratio of acetic acid to the impregnated element(s) from group VIB of the catalytic precursor is in the range 0.5 to 5 mole/mole, and the molar ratio of citric acid + acetic acid to the impregnated element(s) from group VIB of the catalytic precursor is in the range 1.0 to 6 mole/mole.
12.	(Withdrawn – Currently Amended)	[[A]] The process for preparing a catalyst according to Claim [[1]] 10, said process comprising the following steps in succession:
a) regenerating spent catalyst comprising a hydrodehydrogenating function and 
optionally phosphorus;
b) at least one impregnation with an impregnation solution comprising at least one C1-C4 dialkyl succinate, citric acid, optionally at least one compound of phosphorus if the phosphorus has not been introduced into the catalyst in its entirety in step a), and acetic acid;
c) maturation;
d) drying at a temperature of less than 200°C, without a subsequent calcining step,
in which the dialkyl succinate and citric acid are introduced into the impregnation solution of step b) in a quantity corresponding to a molar ratio of dialkyl succinate to the impregnated element(s) from group VIB of the catalytic precursor in the range 0.15 to 2 mole/mole, and in a molar ratio of citric acid to the impregnated element(s) from group VIB of the catalytic precursor in the range 0.5 to 4 mole/mole, the molar ratio of acetic acid to the impregnated element(s) from group VIB of the catalytic precursor is in the range 0.5 to 5 mole/mole, and the molar ratio of citric acid + acetic acid to the impregnated element(s) from group VIB of the catalytic precursor is in the range 1.0 to 6 mole/mole.
13.	(Withdrawn – Currently Amended)	[[A]] The process according to claim 11, in which the whole of the hydrodehydrogenating function is introduced during step a).
14. (Withdrawn – Currently Amended)	[[A]] The process according to Claim 10, in which step b) is carried out in the presence of water and/or ethanol.
15.	(Canceled)
16.	(Canceled)
17.	(Withdrawn – Currently Amended)	[[A]] The process according to Claim 10, in which step c) is carried out at a temperature of 17°C to 50°C.
18.	(Withdrawn – Currently Amended)	[[A]] The process according to Claim 10, in which step d) is carried out at a temperature of 80°C to 180°C, without subsequent calcining.
19.	(Withdrawn – Currently Amended)	[[A]] The process according to Claim 10, in which the quantity of phosphorus introduced by impregnation is in the range 0.1% to 20% by weight [[(]]expressed as the weight of oxide with respect to the catalytic precursor after heat treatment in step a) or b), the quantity of element(s) from group VIB is in the range 5% to 40% by weight [[(]]expressed as the weight of oxide with respect to the catalytic precursor after heat treatment in step a) or b), and the quantity of element(s) from group VIII is in the range 1% to 10% by weight [[(]]expressed as the weight of oxide with respect to the catalytic precursor after heat treatment in step a) or b).
20.	(Withdrawn – Currently Amended)	[[A]] The process according to Claim 10, in which the product obtained at the end of step e) undergoes a sulphurization step.
21.	(Withdrawn – Currently Amended)	A process for the hydrotreatment of a hydrocarbon feed in the presence of a catalyst in accordance with Claim 1, which comprises contacting the hydrocarbon feed with the catalyst in accordance with Claim 1.
22.	(Withdrawn – Currently Amended)	[[A]] The process according to claim 21, in which the hydrotreatment is hydrodesulphurization, hydrodenitrogenation, hydrodemetallization, hydrogenation of aromatics or hydroconversion.
23.	(Withdrawn – Currently Amended)	[[A]] The process according to claim 22, in which the hydrotreatment is deep gas oil hydrodesulphurization.
24.	(Canceled)
Allowable Subject Matter
Claims 1-2, 4-14 and 17-23 are allowed.
The closest priors are Jansen et al. (WO 2005/035691 A1), and Cholley et al. (US 2008/0194892 A1).
Jansen et al. teach a hydrotreating catalyst containing cobalt and molybdenum oxides supported on alumina comprising P2O5, organic acid, and organic compound comprising at least two oxygen-containing moieties (pages 1-24, claims 1-19).
The suitable organic acids include acetic acid and citric acid (page 9).
Cholley et al. teach hydroprocessing catalyst comprising C1-4 dialkyl succinate preferably dimethyl succinate ([0017]).
However, Jansen et al. fail to teach or suggest a catalyst which combines the support and the hydrodehydrogenating metal species specifically with the C1-C4 dialkyl succinate, phosphorus and two different acids together, i.e., specifically citric acid and acetic acid.  
None of Jansen et al., Cholley et al. and any prior arts of the record specifically teaches or suggests the molar ratios as per applicant claim 1. Therefore, the claim 1 is allowed. As such, the dependent claims 2 and 4-9 are allowed. 

As such, a process of using the allowed catalyst for polymerizations as per applicant claims 21-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738